         Case 1:19-cv-07562-AJN Document 17 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     8/25/2020



  Mason Tenders District Council Welfare Fund, et
  al.,

                        Plaintiffs,                                19-cv-7562 (AJN)

                 –v–                                                    ORDER

  Shelbourne Construction Corp.,

                        Defendant.

ALISON J. NATHAN, District Judge:

       The Court is in receipt of Plaintiffs’ Motion for Default Judgment and its corresponding

declarations. The formatting of Dkt. Nos. 11, 12, and 15 renders those files unreadable.

Plaintiffs are hereby ORDERED to re-submit these documents within a week of this Order.

       SO ORDERED.


Dated: August 24, 2020
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
